Title: The Commissioners to the Comte de Vergennes, 29 October 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Vergennes, Charles Gravier, Comte de


     
      Sir
      Passy, Oct. 29 1778
     
     We have the Honour to inform your Excellency that we are ready to execute and exchange the Declarations, concerning the Omission of the eleventh and twelfth Articles of the Treaty of Commerce, and to request your Excellency to appoint a Day to wait on your Excellency for that Purpose. We have the Honour to be with the most respectful Consideration Your Excellency’s most obedient and most humble Servants
     
      B. Franklin
      Arthur Lee
      John Adams
     
    